Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered July 1, 1999, convicting defendant, after a nonjury trial, of burglary in the first degree, robbery in the first degree (two counts), endangering the welfare of a child and unlawful imprisonment in the second degree (two counts), and sentencing him, as a second violent felony offender, to three terms of 15 years and three terms of 1 year, all to run concurrently, unanimously affirmed.
Evidence of uncharged crimes was properly admitted. The other robberies were sufficiently similar to the instant crime to be probative of defendant’s identity, particularly because they involved defendant’s use of the same distinctive nickname. Moreover, the prejudicial effect of the other crimes was minimized by the fact that this was a nonjury trial where the trier of facts is presumed capable of disregarding prejudicial aspects of evidence (see, People v Moreno, 70 NY2d 403, 406).
Defendant’s remaining argument is unpreserved and we *147decline to review it in the interest of justice. Were we to review this claim, we would find nothing in the record to suggest that the court’s conduct of a hearing affected its ability to reach a fair and impartial verdict (see, People v Moreno, supra). Concur — Nardelli, J. P., Tom, Mazzarelli, Ellerin and Rubin, JJ.